DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 19–31 in the reply filed on January 10, 2022 is respectfully acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Claim Objection; Allowable Subject Matter
Claim 27 recites the limitation “the first and electrodes” where --the first and second electrodes-- should be. With this in mind, claim 27 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form—including all of the limitations of the base claim and any intervening claims. Claim 27 is considered allowable because the prior art appears to be silent regarding an alumina insulating washer positioned between first and second electrodes to prevent ejection of the second electrode from the first electrode.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 19–23, 25, and 28–31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale.1
With respect to claim 19, Dale discloses an apparatus comprising: a reactor having a first electrode and a second electrode; and a liquid flow path between said first and second electrodes. (Dale FIG. 1g (showing a first electrode 3 and a second electrode 2); see also FIG. 2a (showing a side view of the reactor).)
With respect to claim 20, the first electrode comprises a wall of said reactor. (Dale FIG. 1g.)
With respect to claim 21, at least a portion of said wall defines interior space of said reactor, wherein at least a portion of said second electrode is disposed within said interior space. (Dale FIG. 1g.)
With respect to claim 22, Dale’s reactor is tubular and said second electrode runs along a length of said tubular reactor. (Dale FIGs. 1g, 2a.)
With respect to claim 23
With respect to claim 25, Dale suggests that the wall of said reactor can be made of, inter alia, platinum—which has corrosion resistance.2
With respect to claim 28, Dale’s apparatus includes: a first section with an inlet 8 and an outlet 9; and a second section with an outlet 10. (Dale FIG. 2a.) Also, respectfully, the claim limitations “liquid” and “vapor” are not being patentable weight because they refer to materials worked upon as well as intended uses of the claimed apparatus. See MPEP §§ 2114, 2115.
With respect to claim 29, the vapor outlet is connected to said liquid outlet. (Dale FIG. 2a.)
With respect to claim 30, the first section is a lower section and the second section is an upper section. (Dale FIG. 2a.)
With respect to claim 31, Dale suggests that the pressure can be measured by a control system. (Dale p. 19, ll. 18–21.) Here, the control system is interpreted to be a “pressure regulator”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Zhang.3
With respect to claim 26, as discussed above, Dale discloses that its material can be platinum. (§ 5.2.6.) Dale does not appear to specify that the material includes high nickel alloy. Zhang suggests that platinum and high nickel alloy were both suitable materials for a cathode. (Zhang ¶ 5.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to modify Dale such that high nickel alloy was used in place of platinum: since Zhang suggests that both materials were suitable materials for a cathode. See MPEP § 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 WO 2014/174309 A1, published October 30, 2014 (“Dale”).
        2 See, e.g., Facts About Platinum, LiveScience.org, https://www.livescience.com/39144-platinum.html (last visited March 26, 2022) (describing platinum as “extremely resistant to tarnishing and corrosion”).
        3 US 2011/0244305 A1, published October 6, 2011 (“Zhang”).